Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
The examiner would like to note that applicant seemingly filed their response and then accidentally filed a duplicate of that same response on the same day (2/25/2022).  For clarity, it is noted that there are seemingly no differences between these two responses.  While two sets of claims and two sets of arguments were filed on 2/25/2022, they are the exact same and therefore there is no uncertainty regarding the claims being allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the Final rejection, the subject matter recited in previous dependent claim 7 would be allowable if re-written in independent form and applicant fixed the 112, 2nd issues.  Applicant’s amendments have fixed the 112, 2nd issues and have incorporated the subject matter of claim 7.  See “potentially allowable subject matter” and “conclusion” sections of the Final rejection mailed 8/31/2021 for more details/explanation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792